DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.
Applicant’s arguments: see Remarks pages 10-11, Applicant argued that Hossain does not compare a present level of each symbol to a subset of gamut of reference-voltage level to identify a voltage region for the symbol.
Examiner’s response: see FIG. 3 and ¶ [0025], wherein Hossain discussed about the input signal at time tx is compared to the comparator reference Ref1 that is corresponding to the subdivide of the set of regions. Sequence set 304 is only compared to the reference Ref1, instead of all other references levels such as Ref0, Refp-2, and Refp-1. Hence the present level of each symbol at a particular time is compared to a subset of reference-voltage level to identify a voltage region for the symbol.

Applicant’s arguments with respect to claim(s) 18-19 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11, 15-19, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hossain et al. US 2016/0218897.
Consider claim 10, Hossain discloses A decision-feedback equalizer (DFE) comprising: 
an input node to receive an input signal expressing a series of symbols (see FIG. 5, ¶ [0004] and [0020], wherein sample-and hold circuit i.e. input node, to receive input signal expressing a series of symbols s1, s2, s3), each of the symbols representing one of a set of possible symbol values (see ¶ [0005], [0020], and [0022], wherein each symbols represents a possible symbol of a possible N-symbol sequence);

an open-loop stage coupled to the input node to receive the series of symbols (see FIG. 5, wherein set of coarse comparators 608 i.e. open-loop stage, coupled to the sample-and-hold circuit, to receive the series of symbols, wherein the set of coarse comparators do not reply on a feedback loop i.e. open-loop stage), the open- loop stage to compare a present level of each symbol in the series of symbols to a subset of the gamut of reference-voltage levels to identify a voltage region for the symbol (see FIG. 3 and 5, ¶ [0025] and [0034], wherein the coarse comparators 608 compare present level of each symbol to the set of reference coarse voltage level to identify a voltage region for the symbol); 
wherein the open-loop stage selects the subset of reference-voltage levels responsive to the present level (see FIG. 3 and ¶ [0025], wherein seq4 and seq5 are selected responsive to the Ref1).

Consider claim 18, Hossain discloses A method of interpreting an input signal expressing a series of symbols, each of the symbols representing one of a set of possible symbol values (see FIG. 1 and ¶ [0020-0021]), the method comprising: 
performing, for each symbol, a binary search for a voltage region corresponding to the symbol (see FIG. 4 and ¶ [0033], wherein the binary “011” and “010” are resulted of searching for a voltage region that is corresponding to the received sample);

selecting one of the set of tentative decisions as a final decision responsive to a prior final decision (see ¶ [0023], wherein the sequence DFE mux 203 select one of the tentative decisions as a final decision i.e. seq x, after compared to an immediately previous sequence i.e. prior final decision).

	Consider claim 11, Hossain discloses wherein the comparing of each symbol relative to the set of reference-voltage levels successively compares the symbol to each reference-voltage level in the set of reference-voltage levels (see FIG. 2-3, ¶ [0022-0023] and [0025], wherein each symbol of the sequence of symbols are compared to each of the reference voltage levels in succession over time).


	Consider claim 15, Hossain discloses a second open-loop stage coupled to the first-mentioned open-loop stage (see FIG. 2, wherein 2M sequence generation logic 202 i.e. a second open-loop stage, coupled to the P-1 comparators 201, wherein 2M sequence generation logic do not reply on a feedback loop i.e. open-loop stage) to derive from the identified voltage region a set of tentative decisions representing a subset of the possible symbol values (see FIG. 2 and ¶ [0023], wherein the 2M 

Consider claim 16, Hossain discloses a feedback stage coupled to the second open-loop stage (see FIG. 2, wherein sequence DFE mux 203 i.e. feedback stage, coupled to the 2M sequence generation logic 202) to select one of the set of tentative decisions as a final decision responsive to a prior final decision (see ¶ [0023], wherein the sequence DFE mux 203 select one of the tentative decisions as a final decision i.e. seq x, after compared to an immediately previous sequence i.e. prior final decision).

	Consider claims 17 and 23, Hossain discloses wherein the second open-loop stage further derives the set of tentative decisions from a prior set of tentative decisions (see ¶ [0023], wherein sequence generation logic 202 includes criteria to generate the 2M symbol sequences based on differentiating each sequence from other sequence i.e. prior set of tentative decisions, based on one or more previous bits).

	Consider claim 19, Hossain discloses the binary search comprising comparing each symbol in the series of symbols to a set of reference-voltage levels selected from a gamut of reference-voltage levels (see FIG. 4 and ¶ [0033]).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hossain et al. US 2016/0218897 in view of Francese et al. US 2013/0322512.
Consider claim 13, Hossain discloses every claimed limitation in claim 1.

However Hossain does not explicitly disclose additional DFE slices each coupled to the input node to receive the series of symbols and produce a respective series of final decisions. Francese teaches additional DFE slices each coupled to the input node to receive the series of symbols and produce a respective series of final decisions (see FIG. 1 and ¶ [0018], wherein DFE slices 102A-D coupled to an input node to receive the series of symbols and produce a respective series of final decision). Francese further discloses improving efficiency reducing a bit error rate and overall power consumption by relaxing timing in the DFE by using multiple slices (see ¶ [0017]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Hossain, and to include additional DFE slices each coupled to the input node to receive the series of symbols and produce a respective series of final decisions, as taught by Francese for the purpose of improving efficiency reducing a bit error rate and overall power consumption by relaxing timing in the DFE by using multiple slices, as discussed by Francese (see ¶ [0017]).

	Consider claim 14, Francese discloses wherein each DFE slice provides a final decision from another of the DFE slices (see FIG. 2 and ¶ [0018-0019], wherein FIFO .

	
Allowable Subject Matter
Claims 1 and 5-9 are allowed.
Claims 12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633